Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, in line 3, the addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al. (US 5290882) in view of Higashimoto et al. (JP 2014/132060 A).
Regarding Claim 1, Shiobara et al. discloses a thermosetting resin composition (abstract) comprising an epoxy compound having an allyl-containing 
Shiobara et al. does not disclose a glycidyl group directly bonded to the naphthalene ring.
Higashimoto et al. discloses a naphthalene epoxy resin with a glycidyl group, and discloses that the glycidyl group improves storage stability of the epoxy resin (Page 4, paras 8-9). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify Shiobara et al. to incorporate the teaching of Higashimoto et al. and produce an epoxy resin composition comprising a naphthalene ring with at least one allyl group, at least one glycidyloxy group, and at least one glycidyl group directly bonded to the naphthalene ring. Doing so would improve the storage stability of the epoxy resin.
Regarding Claim 4, Shiobara et al. in view of Higashimoto et al. discloses all the limitations of the present invention with regards to Claim 1 above. Shiobara et al. further discloses a cured product of the resin composition (Col 1, lines 45-47).
Regarding Claim 5, Shiobara et al. in view of Higashimoto et al. discloses all the limitations of the present invention with regards to Claim 1 above. Shiobara et al. further discloses the resin composition is useful as a semiconductor encapsulating material (Col 2, lines 27-32; Col 18, lines 39-40), and that the resin composition comprises an inorganic filler (Col 17, line 67-68).
Regarding Claim 6, Shiobara et al. in view of Higashimoto et al. discloses all the limitations of the present invention with regards to Claim 5 above. Shiobara et al. further discloses the cured product of the resin composition is useful as a semiconductor encapsulating material in a semiconductor device (Col 2, lines 22-32 and Col.18, lines 40-42).
Regarding Claim 9, Shiobara et al. in view of Higashimoto et al. discloses all the limitations of the present invention with regards to Claim 1 above. While there is no disclosure that the epoxy resin composition is a buildup film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. buildup film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art epoxy resin composition and further that the prior art structure which is an epoxy resin composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 10, Shiobara et al. in view of Higashimoto et al. discloses all the limitations of the present invention with regards to Claim 1 above. .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al. in view of Higashimoto et al. as applied to claim 1 above, and further in view of Bongiovanni et al. (US 2010/0222461 A1).
Regarding Claim 7, Shiobara et al. in view of Higashimoto et al. discloses all the limitations of the present invention with regards to Claim 1 above. Shiobara et al. in view of Higashimoto et al. does not disclose a semi-cured prepreg comprising a reinforcing substrate and the epoxy resin composition of Claim 1.
Bongiovanni et al. discloses a partially cured prepreg (para 0030, lines 10-12) comprising naphthalene epoxy resin (para 0049, lines 15-17), which impregnates a reinforcing fiber substrate (para 0079, lines 1-3; para 0029). Bongiovanni et al. discloses the prepreg is partially cured in order to exhibit a selected stickiness or tack (para 0030, lines 10-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Shiobara et al. in view of Higashimoto et al. to incorporate the teachings of Bongiovanni et al. to impregnate a reinforcing fiber substrate with the claimed epoxy resin composition .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al. in view of Higashimoto et al. as applied to claim 1 above, and further in view of Umehara et al. (US 2015/0259489 A1).
Regarding Claim 8, Shiobara et al. in view of Higashimoto et al. discloses all the limitations of the present invention with regards to Claim 1 above. Shiobara et al. further discloses a circuit board comprising the epoxy resin composition (Col 18, lines 39-42), but Shiobara et al. in view of Higashimoto et al. does not disclose the circuit board comprising a metal foil.
Umehara et al. discloses a circuit board comprising a metal foil laminated to a prepreg (para 0057), wherein the prepreg comprises a naphthalene epoxy resin (para 0051; para 0043). This produces a circuit board that suppresses the occurrence of package warpage and is endowed with excellent heat resistance and dielectric properties (para 0057).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Shiobara et al. in view of Higashimoto et al. to incorporate the teachings of Umehara et al. to produce the circuit board comprising the claimed epoxy resin composition .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al. in view of Higashimoto et al. as applied to claim 1 above, and further in view of Iseda et al. (US 2015/0247067 A1).
Regarding Claim 11, Shiobara et al. in view of Higashimoto et al. discloses all the limitations of the present invention with regards to Claim 1 above. Shiobara et al. in view of Higashimoto et al. does not disclose a conductive paste comprising the epoxy resin composition and conductive particles.
Iseda et al. discloses a conductive composition comprising conductive metal particles and an epoxy resin composition (para 0020), wherein the epoxy resin composition comprises poly(glycidyloxy)naphthalenes (para 0051, lines 6-12), and the conductive composition is a paste which is useful for forming molded bodies that require conductivity (para 0090, lines 1-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Shiobara et al. in view of Higashimoto et al. to incorporate the teachings of Iseda et al. to produce a conductive paste comprising the claimed epoxy resin composition and conductive .
Response to Arguments
In light of applicant’s cancellation of claims 3 and 12-14, filed 03/30/2021, the 112(b) objections of record of Claims 3 and 12-14 are withdrawn. 
Applicant’s amendment of Claim 1, filed 03/30/2021, does not sufficiently overcome the 112(b) rejection of record, because the term “naphthalene-type epoxy” is still present in line 3.
In light of applicant’s amendment of claim 1 to incorporate claim 3 using amended language, the rejection of record of claim 3 has been incorporated into the rejection of claim 1.
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Applicant argues that both Shiobara and Higashimoto require nitrogen adducts which are not part of the claimed invention. However, in light of the open language of the present claims, i.e. “comprising", there is nothing in the claims that excludes additional components including such adducts.
Applicant argues that the presence of the nitrogen adducts would greatly affect the chemistry involved in making the suggested modification and that In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the presence of the nitrogen adducts greatly affecting the chemistry involved in making the suggested modification must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, even if such evidence were provided, while applicant states that such substitution “may” not be “readily” achieved, there is no statement that it cannot be achieved. While the substitution may be difficult (though applicant has not provided any evidence to support this position), this does not mean that the combination of prior art is improper or that the resulting epoxy cannot be achieved.
Applicant argues that there would not be a reasonable expectation of success when combining the references given that the addition disclosed by 
Applicant has not provided any evidence that adding the glycidyl group of Higashimoto to the epoxy of Shiobara would negatively affect the epoxy of Shiobara or render the invention of Shiobara unsuitable for its intended purpose. Given that both Shiobara and Higashimoto disclose epoxy resins and Higashimoto provides proper motivation for adding the glycidyl group to the epoxy of Shiobara, it is the examiner's position that there would be a reasonable expectation of success when combining the references absent evidence to the contrary.
Applicant argues that Bongiovanni, Umehara, and/or Iseda do not rectify the deficiencies of Shiobara and Higashimoto. However, there are no deficiencies in the combination of Shiobara in view of Higashimoto as set forth above and therefore, the rejections using Shiobara in view of Higashimoto, Bongiovanni, Umehara, and/or Iseda are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/BETHANY M MILLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787